The defendant, as United States Collector, sold three kegs of brandy under warrant of distraint. The plaintiff purchased it. The brandy could not be shipped that day, as the defendant had no revenue stamps, but he said he would get them, and promised the plaintiff *Page 278 
(402) he would ship the brandy to a party in Kentucky and would send the plaintiff bill of lading. The plaintiff paid the defendant for the brandy and stamps, and left the brandy in possession of the defendant, who some days thereafter had it put on a dray to be carried to the railroad station, but did not see that it got to the railroad and did not send plaintiff bill of lading, as agreed. The brandy was lost, and this action is to recover value, including the stamps.
This case is settled by that of Coggs v. Bernard, Lord Raymond, 909, 1 Smith L. C. (9 Am. Ed.), 354, which was one of the most celebrated cases ever decided in Westminster Hall, and is remarkable for the analytical exposition by Lord Holt of the doctrine of bailment. The point in that case is that for breach of an agreement to ship goods, the party in whose custody the goods are is responsible for damages, though he is not a common carrier and was not to receive any payment, my Lord Holt saying that the "being trusted with another man's goods must be taken to be a sufficient consideration, if the bailee once enter upon the trust and take the goods into his possession." It would be a work of supererogation to attempt to add anything to what is said in Coggs v. Bernard, supra, and to the elaborate notes thereto in 1 Smith L. C., 354. The defendant was guilty of gross negligence, and, besides, is liable in this case because he agreed to ship the brandy and send the plaintiff a bill of lading, neither of which he did. Robinson v. Threadgill, 35 N.C. 39.
No error.
(403)